NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       MAY 21 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       Nos. 19-30289
                                                     20-30157
                Plaintiff-Appellee,
                                                D.C. No. 4:02-cr-00052-DLC-1
 v.

VICTOR CHARLES FOURSTAR, Jr.,                   MEMORANDUM*

                Defendant-Appellant.

                   Appeal from the United States District Court
                            for the District of Montana
                   Dana L. Christensen, District Judge, Presiding

                             Submitted May 18, 2021**

Before:      CANBY, FRIEDLAND, and VANDYKE, Circuit Judges.

      In Appeal No. 19-30289, Victor Charles Fourstar, Jr., appeals from the

district court’s order denying his request for a recommendation to be placed in a

residential reentry center (“RRC”). In Appeal No. 20-30157, Fourstar appeals

from the district court’s July 21, 2020, judgment revoking supervised release. We



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
dismiss Appeal No. 19-30289 as moot. We have jurisdiction over Appeal No. 20-

30157 under 28 U.S.C. § 1291, and we affirm.

      In Appeal No. 19-30289, the sole issue presented is whether the district

court abused its discretion in denying Fourstar’s request for a recommendation to

be placed in an RRC for the remainder of his sentence. Because Fourstar has

finished serving that sentence, we can provide no effective relief as to the claim

raised, and we dismiss this appeal as moot. See Spencer v. Kemna, 523 U.S. 1, 14

(1998).

      In Appeal No. 20-30157, Fourstar contends that the district court violated his

due process right to confrontation by admitting hearsay evidence at his fifth

revocation hearing without conducting the balancing test required by Federal Rule

of Criminal Procedure 32.1(b)(2)(C). Reviewing de novo, we conclude that any

error was harmless. See United States v. Perez, 526 F.3d 543, 547 (9th Cir. 2008).

Fourstar does not contest the accuracy or reliability of the challenged documents,

nor did he offer any contrary evidence. See United States v. Walker, 117 F.3d 417,

420-21 (9th Cir. 1997).1 Moreover, the district court’s decision to revoke

supervised release is also supported by two additional violations that did not rely


1
 Fourstar urges us to overrule Walker and hold that the Federal Rules of Evidence
apply at supervised release revocation proceedings. Even if we were inclined to do
so, as a three-judge panel, we cannot. See Miller v. Gammie, 335 F.3d 889, 899-
900 (9th Cir. 2003) (en banc).


                                          2                          19-30289 & 20-30157
upon the challenged documents. See United States v. Daniel, 209 F.3d 1091, 1094

(9th Cir. 2000) (“Supervised release can be revoked based upon only one

violation.”).

      APPEAL NO. 19-30289: DISMISSED.

      APPEAL NO. 20-30157: AFFIRMED.




                                       3                         19-30289 & 20-30157